Citation Nr: 0409221	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  00-17 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran served on active duty from March 1968 to October 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1997 and March 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. In June 1997, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation. 
During the course of the appeal, the RO increased the 
evaluation for PTSD to 50 percent effective from date of the 
claim. In March 2000, the RO denied entitlement to a total 
disability rating based on individual unemployability.

In March 2003 the Board denied the veteran's claims for an 
initial evaluation in excess of 50 percent for PTSD and 
entitlement to TDIU.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2003 Order, the Court granted the VA General 
Counsel's and Appellant's Joint Motion For Remand of these 
issues.  The Board's decision was vacated and the appellant's 
claims were remanded for the RO to obtain the veteran's 
records from the Shreveport, Louisiana, Vet Center.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO is requested to ensure that 
the veteran receives appropriate 
assistance in obtaining the Vet Center 
records.  

2.  Specifically, the RO is requested to 
clarify the procedure for obtaining 
records from the Shreveport, Louisiana, 
Vet Center and ensure that the veteran 
and his representative are provided with 
sufficiently clear instructions regarding 
what action, if any, the veteran needs to 
take to ensure that VA obtains these 
records.  

3.  After the development requested above 
has been completed the RO should again 
review the record.  If any benefits 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



